— Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority, dated August 20, 1985, which, after a hearing, found the petitioner guilty of "misconduct and/or incompetence”, and dismissed him from his position as a train operator.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Substantial evidence exists in the record to support the Hearing Officer’s determination sustaining specifications (a) and (c) of the charge of "misconduct and/or incompetence” against the petitioner (see, Matter of Collins v Codd, 38 NY2d 269, 270-271).
Further, it cannot be said that the penalty imposed upon the petitioner was so disproportionate to the offense as to be shocking to one’s sense of fairness, especially in view of his extensive prior disciplinary record (see, Matter of Linzy v New York City Tr. Auth., 125 AD2d 571). Lawrence, J. P., Eiber, Spatt and Sullivan, JJ., concur.